Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, and 5 of U.S. Patent No. US 10660138 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim(s) 1 of the instant application merely broaden the scope of claim(s) 1 of the patent.  It is well settled that broadening the scope of claims would have been obvious to one of ordinary skill in the art in view of the narrower issued claims.  In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982) and In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993).
Instant claim 2 is substantively similar and/or readily derivable from patent claim 2
Instant claim 3 is substantively similar and/or readily derivable from patent claim 1
Instant claim 4 is substantively similar and/or readily derivable from patent claim 1
Instant claim 5 is substantively similar and/or readily derivable from patent claim 1
Instant claim 6 is substantively similar and/or readily derivable from patent claim 1
Claim(s) 7 of the instant application merely broaden the scope of claim(s) 4 of the patent.  It is well settled that broadening the scope of claims would have been obvious to one of ordinary skill in the art in view of the narrower issued claims.  In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982) and In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993).
Instant claim 8 is substantively similar and/or readily derivable from patent claim 8
Instant claim 9 is substantively similar and/or readily derivable from patent claim 4
Instant claim 10 is substantively similar and/or readily derivable from patent claim 4
Instant claim 11 is substantively similar and/or readily derivable from patent claim 4
Instant claim 12 is substantively similar and/or readily derivable from patent claim 4

Claims 1-5 and 7-11 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 6-8 of U.S. Patent No. US 10750546 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim(s) 1 of the instant application merely broaden the scope of claim(s) 1 and 3 of the patent.  It is well settled that broadening the scope of claims would have been obvious to one of ordinary skill in the art in view of the narrower issued claims.  In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982) and In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993).
Instant claim 2 is substantively similar and/or readily derivable from patent claim 2
Instant claim 3 is substantively similar and/or readily derivable from patent claim 1
Instant claim 4 is substantively similar and/or readily derivable from patent claim 1
Instant claim 5 is substantively similar and/or readily derivable from patent claim 1
Claim(s) 7 of the instant application merely broaden the scope of claim(s) 6 and 8 of the patent.  It is well settled that broadening the scope of claims would have been obvious to one of ordinary skill in the art in view of the narrower issued claims.  In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982) and In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993).
Instant claim 8 is substantively similar and/or readily derivable from patent claim 7
Instant claim 9 is substantively similar and/or readily derivable from patent claim 6
Instant claim 10 is substantively similar and/or readily derivable from patent claim 6
Instant claim 11 is substantively similar and/or readily derivable from patent claim 6

Claims 1-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 7, and 9 of copending Application No. 16/932,500 (PG-PUB US 20200351956 A1) (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim(s) 1 of the instant application merely broaden the scope of claim(s) 1 of the patent.  It is well settled that broadening the scope of claims would have been obvious to one of ordinary skill in the art in view of the narrower issued claims.  In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982) and In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993).
Instant claim 2 is substantively similar and/or readily derivable from patent claim 3
Instant claim 3 is substantively similar and/or readily derivable from patent claim 1
Instant claim 4 is substantively similar and/or readily derivable from patent claim 1
Instant claim 5 is substantively similar and/or readily derivable from patent claim 1
Instant claim 6 is substantively similar and/or readily derivable from patent claim 1
Claim(s) 7 of the instant application merely broaden the scope of claim(s) 7 of the patent.  It is well settled that broadening the scope of claims would have been obvious to one of ordinary skill in the art in view of the narrower issued claims.  In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982) and In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993).
Instant claim 8 is substantively similar and/or readily derivable from patent claim 9
Instant claim 9 is substantively similar and/or readily derivable from patent claim 7
Instant claim 10 is substantively similar and/or readily derivable from patent claim 7
Instant claim 11 is substantively similar and/or readily derivable from patent claim 7
Instant claim 12 is substantively similar and/or readily derivable from patent claim 7
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been 

Claim(s) 1-12 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over US 20170257852 A1	to Wu; Chih-Hsiang in view of “Discussion of SRS for UL LAA” (R1-162665) to Samsung.

Re: Claim(s) 1, 7
Wu discloses a method of transmitting a sounding reference signal (SRS) by a user equipment to a base station in a wireless communication system supporting an unlicensed band, the method comprising: performing channel access procedure (CAP) for transmitting the SRS via the unlicensed band (Fig. 3); 
and transmitting the SRS via the unlicensed band based on the CAP (Fig.  3 and 0030), 
wherein when the SRS transmission does not comprise physical uplink shared channel (PUSCH) transmission, the CAP is a random backoff-based CAP based on a predetermined channel access priority class (Fig. 4 and 0040 - the BS may indicate the first channel access priority class for the first transmission to the UE in the first DCI indicating the PDSCH transmission or a second DCI requesting the CQI or the SRS, in a system information block (SIB) on a broadcast channel (BCH) in a licensed band or in the unlicensed band, in a Medium Access Control (MAC) control element in the first transmission or in a RRC message (e.g., RRCConnectionReconfiguration message) configuring a LAA/5GAA SCell. In one example, the BS may indicate the second channel access priority class for the PUSCH transmission to the UE in a third DCI indicating the PUSCH transmission to the UE.  0041 - the UE performs a first channel access procedure 
Although Wu implicitly discloses that the SRS is transmitted independently of a PUSCH transmission, Wu does/do not appear to explicitly disclose that the SRS is transmitted independently of a PUSCH transmission.  
However, attention is directed to Samsung which discloses said limitation (Section 2.2.2 – 3rd paragraph – If the stand-alone SRS is supported, it would be reasonable to support faster LBT for stand-alone SRS than PUSCH transmission).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Wu invention by employing the teaching as suggested by Samsung to provide the ability to support stand-along SRS transmission for the purpose of performing faster LBT.  The motivation for the combination is given by Samsung (Section 2 – Discussion – considering the specific requirement on the unlicensed band, such as bandwidth requirement and LBT mechanism, the design of SRS should be enhanced).
Wu further discloses a communication device comprising a memory and a processor (Fig. 2 – 210 and 200) as required by claim 7.

Re: Claim(s) 2, 8
Wu in view of Samsung discloses those limitations as set forth in the rejection of claim(s) 1 above.
Wu does/do not appear to explicitly disclose wherein the SRS is transmitted in the last symbol among symbols included in a subframe in a time domain.
However, further attention is directed to Samsung which discloses said limitation (Section 2.2.2 – 2nd paragraph - Yet the problem is whether stand-alone SRS transmission in the DL ending partial subframe is supported. If the argument of restricting stand-alone SRS to the beginning of UL burst is the early estimation of the channel, it seems reasonable to restrict stand-alone SRS transmission in “UpPTS” of the DL ending partial subframe. Then, there would be two possible SRS positions, one is at the beginning of the UL subframe and the other is in the end of the DL partial subframe).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Wu invention by employing the teaching as suggested by Samsung to provide the ability to consider placement of the SRS at the end of subframe.  The motivation for the combination is given by Samsung (Section 2 – Discussion – considering the specific requirement on the unlicensed band, such as bandwidth requirement and LBT mechanism, the design of SRS should be enhanced).

Re: Claim(s) 3, 9
Wu in view of Samsung discloses those limitations as set forth in the rejection of claim(s) 1 above.
Wu further discloses wherein the CAP is the random backoff-based CAP based on a channel access priority class having a smallest contention window size among a plurality of channel access priority classes (Fig. 4 and 0039-0040 – priority class 1 has the smallest contention window size).

Re: Claim(s) 4, 10
Wu in view of Samsung discloses those limitations as set forth in the rejection of claim(s) 1 above.
Wu further discloses wherein the CAP is the random backoff-based CAP based on a channel access priority class having a value of {3,7} as an allowed contention window size (Fig. 4 – priority class 1).

Re: Claim(s) 5, 11
Wu in view of Samsung discloses those limitations as set forth in the rejection of claim(s) 1 above.
Wu further discloses wherein a value selected from among 3 and 7 is applied as a contention window size applied to the CAP for transmitting the SRS according to whether a contention window size recently applied to CAP for transmitting PUSCH is a minimum contention window size or an increased contention window size (Fig. 4 and 0055-0057 - the UE may adjust the contention window value as follows. If the UE transmits RA preamble transmission(s) associated with a channel access priority class p on a channel, the UE maintains the contention window value and adjusts before Step (1) of the above procedure for the RA preamble transmission(s)).

Re: Claim(s) 6, 12
Wu in view of Samsung discloses those limitations as set forth in the rejection of claim(s) 1 above.
Wu further discloses wherein when the contention window size recently applied to the CAP for transmitting the PUSCH is the minimum contention window size, 3 is applied as the contention window size applied to the CAP for transmitting the SRS, and wherein when the contention window size recently applied to the CAP for transmitting the PUSCH is the increased window size, 7 is applied as the contention window size applied to the CAP for transmitting the SRS (Fig. 4 and 0055-0057 - the UE may adjust the contention window value as follows. If the UE transmits RA preamble transmission(s) associated with a channel access priority class p on a channel, the UE maintains the contention window value and adjusts before Step (1) of the above procedure for the RA preamble transmission(s) … 0056 – CW initially set to minimum (i.e. 3) … 0057 – if RAR not received, then increase CW to next higher value (i.e. 7), if RAR is received then maintain minimum CW size 3.  The Examiner points out that this would mean that if the minimum CW results in a RAR being received, then the CW size is maintained.  If it is not received, then the maximum CW size is used and that value is maintained.  In either case, the subsequent CW size will be based on the previously used CW size).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KASHIF SIDDIQUI whose telephone number is (571)270-3188.  The examiner can normally be reached on M-R 6:00 EST to 16:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571-270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KASHIF SIDDIQUI/Primary Examiner, Art Unit 2415